EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended November 18, 2011­­ Current Month Rolling Performance* Rolling Risk Metrics* (Dec 2006 – Nov 2011) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -0.5% 0.4% -12.1% -8.1% -5.6% 2.2% 4.5% 2.2% 12.6% -17.0% 0.3 B** -0.5% 0.3% -12.6% -8.6% -6.2% 1.5% N/A 1.5% 12.5% -18.5% 0.2 Legacy 1*** -0.5% 0.5% -10.3% -6.2% N/A N/A N/A -3.1% 11.3% -13.9% -0.2 -0.4 Legacy 2*** -0.5% 0.5% -10.8% -6.7% N/A N/A N/A -3.5% 11.2% -14.1% -0.3 -0.4 Global 1*** -0.6% 0.3% -10.6% -7.4% N/A N/A N/A -4.7% 10.5% -13.8% -0.4 -0.6 Global 2*** -0.6% 0.3% -10.8% -7.6% N/A N/A N/A -5.0% 10.5% -14.5% -0.4 -0.6 Global 3*** -0.7% 0.2% -12.2% -9.3% N/A N/A N/A -6.7% 10.5% -18.3% -0.6 -0.8 S&P 500 Total Return Index**** -3.7% -2.8% -1.6% 5.0% 13.1% -0.7% 2.6% -0.7% 18.9% -50.9% -0.1 Barclays Capital U.S. Long Gov Index**** 1.9% 3.6% 26.5% 21.8% 9.9% 9.9% 8.5% 9.9% 12.7% -12.3% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 44% 42% Energy 16% Short Natural Gas 5.1% Short 16% Short Natural Gas 5.0% Short Gas Oil 3.8% Long Gas Oil 3.4% Long Grains/Foods 12% Short Wheat 2.2% Short 11% Short Wheat 2.1% Short Soybean Meal 1.7% Short Soybean Meal 1.4% Short Metals 16% Short Copper 4.2% Short 15% Short Copper 3.9% Short Aluminum 3.8% Short Aluminum 3.9% Short FINANCIALS 56% 58% Currencies 22% Short $ Mexican Peso 3.9% Short 23% Short $ Mexican Peso 4.6% Short Japanese Yen 3.2% Long Japanese Yen 3.6% Long Equities 11% Short Dax Index 2.1% Short 13% Short Dax Index 2.6% Short S&P 500 1.6% Short S&P 500 2.1% Short Fixed Income 23% Long U.S. 10-Year Treasury Notes 3.8% Long 22% Long U.S. 10-Year Treasury Notes 4.0% Long Japanese Gov't Bonds 2.3% Long Japanese Gov't Bonds 2.5% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy The downtrend in the natural gas markets continued last week as temperate climates and elevated supply forecasts weighed on prices.Crude oil markets fell nearly 2% lower, propelled by liquidations caused by beliefs the Eurozone debt situation was worsening. Grains/Foods Increased risk aversion and weak export data weighed heavily on the corn and wheat markets, pushing prices nearly 4% and 3% lower respectively.Soybean prices rose due to heavy buying by commodity funds attempting to take advantage of price declines early in the week.Lean hogs markets posted profits because of reports showing forecasts for improved pork demand from China. Metals Gold and silver markets experienced steep declines due to strength in the U.S. dollar.Concerns about inflation eased after reports showed a slight decline in U.S. consumer prices.Base metals prices predominantly moved lower as fears the Eurozone economy was entering another recession drove global industrial demand forecasts down. Currencies The U.S. dollar made strong gains against counterparts as the currency resumed its role as a safe-haven currency amid Eurozone debt concerns.Investors drove the euro steadily lower against major currencies due to a lack of confidence Eurozone officials would be able to halt its debt crisis.Reports which began to question thecreditworthiness of France also added to euro weakness.Sharp declines in the metals, grains, and energy markets led to weakness in a number of commodity based currencies, including the Australian, New Zealand and Canadian dollars. Equities Investors drove global equity markets generally lower as rising borrowing costs in Italy and Spain supported beliefs another Eurozone recession may be imminent.Pessimistic comments from the Bank of England and fears U.S. lawmakers will be unable to come to an agreement on plans to reduce the nation’s spending deficit put additional pressure on the equity markets. Fixed Income German bund markets registered profits as investors flocked away from the sovereign debt markets of ailing smaller European nations, namely Italy and Spain.In the U.S., equity market weakness and fears surrounding another European recession fueled demand for safe-haven products, driving Treasury prices higher. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
